SOMERVILLE, J.
— Appellant sued appellee, a corporation, for trespass upon his lands. The first count is in trespass quare clausum, and the second is in case for trespass by defendant’s servants acting • in the course of their employment. The evidence shows that the trespasses complained of consisted in tearing down some wires stretched across a road, and the passage over the road of sundry persons alleged to be in the service or employment of defendant.
The trial court gave the general affirmative charge for defendant. The bill of exceptions recites that defendant introduced in evidence the “dedication of the road.” Neither the form nor the language, of this dedication, nor when, nor by whom, nor to whom it was made, is shown by the bill.
In this state of the record every reasonable presumption wall be indulged in favor of the rulings of the trial court, and we are bound to presume that the dedication referred to was a formal and absolute dedication of the roadway in question, made by the owner of the land prior to the trespasses complained of for the use of the general public.
And the evidence of use by the public for many years is sufficient to perfect the dedication. — Steel v. Sullivan, 70 Ala. 589; Forney v. Calhoun County, 84 Ala. 215, 4 South. 153. Such being the case, as matter of law the use of the road by defendant or its servants was not in violation of plaintiff’s rights, and he was not entitled to recover.
*484The several rulings of tbe trial court on the evidence complained of by plaintiff did not affect this result, and their merit need not be considered.
For aught that is shown by the record, the trial court cannot be held in error, and the judgment will be affirmed.
Affirmed.
Dowdell, C. J., and McClellan and Sayre, JJ.; concur.